DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/10/2022 is acknowledged.  The traversal is on the ground(s) that Group II depends from Group I.  This is not found persuasive for the reasons of record and dependency is not a basis to obviate a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the milk/air mixture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth "milk/air mixture" language.
Claim 1 recites the limitation "this passage opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth "passage opening" language.
The term “hot” in claim 1, line 2 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a steam as being hot while another could interpret the same steam as not being hot.  It is well known that steam can have widely different temperatures based on pressure.
Claim 1 recites the limitation "the at least one inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth "at least one inlet" language.
Claim 1 recites the limitation "the steam line" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth "steam line" language.
Claim 1 recites the limitation "to it" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier setting forth "it" language.
Claim 1 recites the limitation "in these" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier setting forth "these" language.
Claim 1 recites the limitation "the pressure" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier setting forth "pressure" language.
Claim 1 recites the limitation "milk or milk/air mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider stating "the milk or milk/air mixture".
Claim 1 recites the limitation "the additional energy" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth "additional energy" language.
Claim 1 recites the limitation "the phase change" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier setting forth "phase change" language.
Claim 2 recites the limitation "the steam line" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously state "at least one steam line".  Applicant is advised to consider stating "the at least one steam line".
Claim 2 recites the limitation "the inlet opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously states "at least one transverse inlet opening".  Applicant is advised to consider stating "the at least one transverse inlet opening".  
Claim 3 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier setting forth "temperature" language.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreis et al. (US 2017/0340161).
Regarding Claim 1, Andreis (‘161) teaches a method for heating, in particular, milk or milk foam (See Abs., paras.29-52 and FIG-1 where the method heats milk in container #20 with steam.), 

    PNG
    media_image1.png
    479
    654
    media_image1.png
    Greyscale

in which the milk or the milk/air mixture is conveyed through a passage opening (See FIG-1 wherein milk from container #20 is pumped by pump #22 through low pressure hydraulic circuit #18 containing a passage opening for heating/mixing with steam.) and hot steam is conveyed through at least one steam line transverse to this passage opening (See FIG-2 where steam from device #12 passes valve #34 to passage opening of hydraulic circuit #18.), wherein the passage opening and the at least one inlet of the  (See FIG-1 where the steam and milk/air join after valve #24.), so that steam pressure in these and the pressure in the passage opening with flowing milk or milk/air mixture, that the hot steam with at least one transverse inlet opening condenses in the passage opening directly during contact with the milk or milk/air mixture flowing through, so that the additional energy arising from the phase change of steam to condensate water is directly transmitted as heat into the milk or the milk/air mixture (See FIG-1 where the steam and milk/air join after valve #24 with the steam condensing into the milk/air heating the milk/air and dispensed through dispensing circuit #30 into a container.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreis et al. (US 2017/0340161).
Regarding Claim 2, Andreis (‘161) teaches the method discussed above, however, fails to expressly disclose further comprising adjusting the steam pressure in the steam line using a pressure reducing valve to equalize pressure with an approximately constant pressure at the inlet opening.
Andreis (‘161) teaches the pressure in the steam generation device being controlled by valve #34 and the pressure of the combined steam and milk/air controlled by valve #28.  It would have been foreseeable the overall pressure control of the operation would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a beverage with desired temperature and consistency.
Regarding Claim 3, Andreis (‘161) teaches the method discussed above, however, fails to expressly disclose controlling the steam pressure in the steam line to be between about 1.5 bar and about 2.5 bar; and controlling the temperature of the steam to be between about 110 oC and about 140 oC.
Andreis (‘161) teaches the pressure in the steam generation device being controlled by valve #34 and the pressure of the combined steam and milk/air controlled by valve #28.  It would have been foreseeable the overall pressure and temperature control of the operation would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a beverage with desired temperature and consistency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 13, 2022